DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 18-20 are in condition for allowance.
2.	Claim 18 has overcome the previous rejection on the ground of nonstatutory double patenting, as necessitated by current amendment.

 Allowable Subject Matter
3.	Claims 18-20 are allowed over prior art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claim 18, a system comprising an online two factor authentication service include generating non-repeatable user-specific and temporal-based challenge-response questionnaires for users based on recent electronically tracked activities for the users wherein the users are already authenticated for a first factor authentication from an authentication mechanism of an online system for recent tracked users’ activities gathered from different channels to provide indications to authentication system to whether proposed responses by the users are correct or incorrect and asking the user whether to try another set of challenge response questionnaire. Such the case where the user select to iterate back to a different non-repeatable user specific and temporal based challenge response questionnaire, check a different proposed response by the user and continue the iterations for a preset number of iterations during a given iteration wherein the preset number of iterations is defined by a policy set such that the user specific and temporal based challenge response questionnaires comprises questions based on recent in time transaction activity associated with each user. 
The previous rejection, including the Chiviendacz, et al. and Cochinwala combination, was overcome by the current amendments.  Further searching failed to disclose prior art that reads on the claim language. Therefore, none of the references alone or in combination disclose or suggest the invention as claims 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435